DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/05/2021 has also been received and entered.  Claims 1, 3-4 and 6-11 are now pending in the application.
Claims 1, 3-4 and 6-11 are allowed.
The following is an examiner' s statement of reasons for allowance:  
None of the prior art of record discloses or suggests alone or in combination that a curved display device and a manufacturing method for the same comprising a combination of various elements/steps as claimed more specifically a curved protective layer covering a display surface of the flat panel display, a photo-alignment layer is a cured structure layer formed by curing of a hybrid hydrogel comprising a plurality of photo-alignment units mixed with a hydrogel, the photo-alignment units each have an arrangement direction, and the greater distances between positions of the photo-alignment units and a center of the flat panel display, the smaller angles formed between the arrangement directions of the photo-alignment units and the display surface,  wherein a refractive index of the photo-alignment laver approximates a refractive index of the curved protective layer as set forth in claim 1 and/or step of arranging the hybrid hydrogel to a display surface of the flat panel display, covering the flat panel display with a curved protective layer, wherein the hybrid hydrogel is located between the flat panel display and the curved protective layer, adjusting arrangement directions of the photo-alignment units according to positions of the photo-alignment units, and curing the hybrid hydrogel to form a photo-alignment layer to complete the curved display device, wherein the greater distances between the positions of the photo-alignment units and a center of the flat panel display, the smaller angles formed between the arrangement directions of the photo-alignment units and the display surface as set forth in claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871